MEMORANDUM2
Raymond B. and Joan M. Marvin, husband and wife, appeal pro se the decision of the tax court upholding the Commissioner of Internal Revenue’s determination of a $2,765 deficiency for tax year 1996. We have jurisdiction pursuant to 26 U.S.C. §§ 7482, 7483, and we affirm.
We review decisions of the tax court for clear error. Wolf v. Commissioner, 4 F.3d 709, 712 (9th Cir.1993). Because the Marvins’ failed to carry their burden of proving that Raymond Marvin’s involvement in the jade activity was primarily motivated by pursuit of profit, the tax court properly held that the deduction for business loss was impermissible under 26 U.S.C. § 183. See id. at 713; 26 C.F.R. §§ 1.183-1, 1.183-2(b).
We have not considered those statements in or exhibits to the Marvins’ Reply Brief that were not part of the record before the tax court. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.1999); Tonry v. Security Experts, Inc., 20 F.3d 967, 974 (9th Cir.1994).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.